supplemental opinion. Hill, Judge: Our report of the Findings of Fact and Opinion in the above-entitled proceeding was promulgated June 17, 1952, 18 T. C. 530. One of the issues involved in the proceeding was whether petitioner had sustained a deductible capital loss in respect of certain real property in Natick, Massachusetts. We found as a fact that such property was originally purchased and used as a residence for petitioner’s brother who was in ill health and whose keep and welfare were apparently a responsibility of petitioner. We further found that upon the death of the brother the property was converted from residence property to rental property, but in the absence of evidence as to the fair market value of the property at the time of such conversion there was no basis upon which to compute gain or loss upon its subsequent sale. For the lack of such proof we held in the Opinion herein that petitioner was not entitled to deduct a claimed loss resulting from a sale of the property. On July 16, 1952, petitioner filed herein a motion for rehearing pursuant to Rule 19 of the Rules of Practice before the Tax Court: To afford petitioner an opportunity of presenting evidence concerning the fair market value of the Natick property as of the time of its determined conversion to commercial use in December 1929. Under date of July 21, 1952, we granted the motion above indicated for the reason set forth in the motion, namely, that on the record petitioner was reasonably warranted in assuming that the fair market value of the property in question at the time of its conversion to rental property was not in issue or in controversy. The order for such further hearing was limited to the presentation of evidence as to the fair market value of the Natick property as of the time of its conversion to commercial use in December 1929. The parties hereto have obviated the necessity for such further hearing by filing herein on May 11, 1953, a stipulation of facts pertinent under the order for such rehearing. We adopt such stipulation as our findings of fact in respect of the matters therein stipulated. The stipulation of facts is as follows: 1. That the property located at Natick, Mass., was converted to rental property on December 29,1929 and on that date had a fair market value of $20,000.00. 2. That the sale of property in 1944 resulted in a loss of $3,600 under the provisions of Section 117 (J) of the Internal Revenue Code computed as follows: Fair market value of property_$20,000 Less: Depreciation_ 6,220 Adjusted basis for determining loss_$13, 780 Selling price_$10, 710 Expenses of sale_ 530 Net selling price- 10,180 Loss realized_ $3,600 Upon the basis of the facts herein found, we conclude and hold that petitioner is entitled to a deduction for loss in the amount of the difference between the net sale price of the property herein involved and the adjusted basis of the fair market value of such property at the time of its conversion to commercial use. Decision will ~be entered under Rule 50.